Case 3:19-cv-01240-CAB-KSC Document 1-2 Filed 07/03/19 PagelD.7 Page 1 of 23

EXHIBIT A
.. Case 3:19-cv-01240-CAB-KSC Document 1-2 Filed.07/03/19 PagelD.8 ..Page 2.0f.23.,,.....

 

a '

__SUM-100-

SUMMONS | - “FOR COURT USH ONLY...”
| (GITACION JUDICIAL) SOLO PARA USO DELA CORTE)
NOTICE TO DEFENDANT:
(AVISO.AL. DEMANDADO): ELECTRONICALLY FILED
‘Wells Barge & Cothpany; aiid: DOES I through’S0 WPopunty of San diego
re 0403/2019 at.01:52:54.Plu,
YOU ARE-BEING SUED BY PLAINTIFF: Clerk of the Superior Court
(LO ESTA-DEMANDANDO EL. DEMANDANTE): By Melinda IvieClure,Deputy Clerk
Brian Foxworth

 

 

NOTICE! You favo beon-suéd, The:court may decide against you without your balng hoard unless you respond within 30 days. Read the Information- |
below. . ‘ :

You have:30. CALENDAR DAYS affer thls summans:and legal papors are servad on you to file a.wéilen response at this court and.have.2 copy
served.on.the plalnllflA letter or phone call will not protect you. Your written response must be in.proper logal form Sf you want the court:to hear your
case..Theré may be a:courl form that you can use for your respofise. You can find these couri forms.and more Information at the Callfomla;Courts _
Online Self-Help Center (wiw.courlinfé.ca.gav/selfelp), your. county, law library; ortho courthouse néarest'you. If you canniot pay the, filing [ée, ask
the court Clerk for-a fea walyer-form, If you do‘nol file your response on time, you may lose the case by default, and your wages, money, and property
may be taken without further warming fiom the court. ° ° *.

Thete-are-othor legal requirements. You may want {o call an attomey right away, If you do not know an allorney, you may want to call’an attorney

raferval Service, If you cdnpot-alford an allamey, you may ba etigible-for free legal servicas from a nonprofit legal services program. You.can locale
thase.nonprofit groups at the Califomia Legal Services Web site (wi/awhelpcaliforla.org), the Califorila Courts Online Self-Help Center. .
(www.courtinfo,ca.gov/sellfielp), ar by contacting your local court or county bar association, NOTE: The court has a statutory lien-for waived fees and
costs on any setllemiont of arbitration award of $10,000 or more In a cWvil case. The court's len must be pald before the court will dismiss the case.
sAVISO! Lohan dainandado, Sino responde dontro de 30 dios, la corte puede docidir en su contra sin escuchar su version, Lda la informacién &
conlinvacidn. . . . ‘ . / .

Tien 30 DIAS. DE CALENDARIO despuds de que fo entroguen este cltacién y popolos logales para presenter una respuosta por asctilo en esta
-corle y. hacer que.so entrague-una copla af damandante, Uno carla o una llamada tolofénica no lo protegen, Su respuesta por escrito lisne qua estar
"en formalo legal correcto si deseaqueprocésen su caso en la corte. Es posible qua haya un formulario que uslod puada user para su respuasta,

Puede oncontrar'eslos formblafios do J corte y més Informacién en’el Centro de Ayuda da las Cortes do California (ww.sucorte,ca.gov), en la
biblldteca do leyés de su'condado 0 en Ja.corte que le queda més cerca. Sino puede pagar la.cuola de presentaclén, pida aisecrelario de'la corte *

qite-le dé-un formtulario da-exencién de pago do cuotas, S] no presenta su respuesta 0 tiempo, puede perdar ef caso por incumplimiento y Ja corte fa
podré quitar'su sueldo, dinero.y blenes sin més edvertencle.
‘Hay olros réquisitos Iogales. Es récomondable que llamo a un abogado lamedialamante. SI no conoce @ un abogado, puode lamar a un servicio do
_rémisién a abogodos. Si no puedo pegar.a Un abogado, os posible qué cumpla con los roquisitos para obloner servicios legales gratultos de un
programe.de sorvicios fegalos sin finas da lucro, Puede encontrar estos grupos sin finos de lucro en el sitio web de California Legal Services,
- (aww Jawhelpcalifomla.org), en ef Cantro de Ayuda de las Cortes de California, (wwiv.sucorte.ca.gov) o paniéndose.gn contacta:con Ia corto o el
. colegia. de abogados locales, AVISO: Por ley, la corta.tlono derecho a reclamar fas cuolas y los costos exentos por.imponerun gravamen sobre
cualgulor repuperacién de $10,000°6 mas do, valor recibida mediante un acuordo o une concesién de arbilraje en un caso de dérecho civil. Tien’, que.
(pager el gravamen de la corte.antes.de'quo Ja.corla puada desecher gl casa. , . +

 

 

. The nameand address ofthe court Is: CASE NUMBER: -
(El nombre.y diraccién de ta corte es): SAN DIEGO SUPERIOR COURT (oma~ col Caro}: 7-2010-00017612-CU-CR-ETL

 

 

 

330 WEST BROADWAY, SAN DIEGO, CA 92101

The name; address, and telephone-number.of plaintiff's altomey, of plaintiff. without an attorney, Is: . .
{E} nonibre, la dlreccin y al nimere de teléfono del abogado.del demandante, o del damandanta que no {iene abogado,_es):

Scott Fikes, Esq, 8880 Rio San Diego Drive, Ste. 800, San Diego, CA 92108; (619) 568-3189

DATE: 04/04/2019 Clark, by ™ Mewne— , Deputy
(Fecha) . ‘ (Secratario) _“_ so (Adjunto)
[For proof of service of this summons, usé Proof of Service of Summons (form POS-010),) a

(Para'pruaba de’éntreya da-esta citatibn use-el formulario Proof of Service of Summons, (POS-010)),

- NOTICE TO THE PERSON SERVED: You are served

4, [) as an individual defendant, /
2, [7] 8s the person sued under the fictitious name of (specify):

ia £5. on behalf of (specily): \\J ol\s Yoyao ot Compan
CJ

under; ct CCP 416-10 (corporation) CCP 416.60 (mint,
CGCP‘416.20:(defunct corporation) [__] CCP 416.70 (conservates)
[(7] CCP 416.40 (association or partnership) [__] CCP 416.90 (authorized person)

{1} other {spacify):
* 4, [7] by personal delivery on (date):
Papo 4 off

Farm Adopted fer Mandatory Uso SUNMONS “Gado of Cia Procodurn §§ 412.20, 465
. werceurtinvo.ce.gov

wixficlat Counc of Ca'Hornia
GUN-100 (Rev. duty 4, 2000]

 

 

 

 

 

 
Case 3:19-cv-01240-CAB-KSC Document 1-2

10
11
12
13
14

15

16

17
18
13
20
21
22
23
24
25
26
27

Scott . ELECTRONICALLY FILED
THE Fakes a Te SCOTT FIKES Superior Court of Califomia,

. County of San Diego
8880 Rio San Diego Drive, Suite 800 ‘ :
San Diego, CA 92108 04/03/2019 at 01:52:54 PM
Telephone: (619) 568-3189 ‘ Clerk of the Superior Court
Facsimile: (619) 342-4045 By Melinda McClure, Deputy Clerk
Attomey for Plaintiff,
BRIAN FOXWORTH

SUPERIOR-COURT OF THE STATE OF CALIFORNIA
‘COUNTY OF SAN DIEGO, CENTRAL DIVISION

BRIAN FOXWORTH, an individual, Case No.: 3?-2019-00017612-CU-CR-CTL

Plaintiff COMPLAINT FOR DAMAGES
01. Unruh Civil Rights Act
Vv. os
02. Intentional Infliction of Emotional
WELLS FARGO & COMPANY, and Distress
DOES 1 through 50.
Defendants(s). __ -—+ | -« SURY TRIAL DEMANDED

 

 

 

 

COMES NOW, Plaintiff BRIAN FOXWORTH and complains as follows:

1. Plaintiff BRIAN FOXWORTH, (hereinafter “Plaintiff” “Plaintiffs” and/or -
(“Foxworth”) is an African-American individual and part of the protected class of persons
identified in California Civil Code Section 51.1(b), known as the Unruh Civil Rights Act, and at
all times herein was a resident of the County San Diego.

2.  Atall relevant times, Defendant WELLS FARGO & COMPANY is a Delaware
Corporation and an American multinational financial services company headquartered in San
Francisco, California, and currently engaged in and authorized to do business in the State of
California providing retail bankisig services to its customers and the public at hundreds of
locations throughout the state. WELLS FARGO & COMPANY is a covered entity under the

Filed 07/03/19 PagelD.9 Page 3 of 23

 

1
COMPLAINT FOR DAMAGES

 
Case 3:19-cv-01240-CAB-KSC Document 1-2 Filed 07/03/19 PagelD.10 Page 4 of 23

10

il

12

13

14

a5

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Unruh Civil Rights act and prohibited from discriminating against members of the pubic.like ©
Plaintiff in the accommodations, advantages, facilities, privileges, or services they offer on
account of an individual’s race. . |

3. DOES 1 through 50 were individuals or business entities who in some way are
also responsible for the unlawful conduct and harm as alleged herein.

4, PLAINTIFF is ignorant of the true names and capacities of those Defendants sued]
herein as DOES I through 50, and for that reason has sued such Defendants by fictitious names,
Plaintiff will seek leave of the Court to amend this Complaint to identify said Defendants when
their identities are ascertained,

5. Plaintiff is informed and believes and thereon alleges that each of the Defendants"

sued herein as a Doe is responsible in some manner for the events and happenings referred to

herein and any reference to “Defendant” and/or "Defendants" shall mean "Defendants and each |

of them."
6. All references to “Defendant” and/or "Defendants" are in reference to Defendants

WELLS FARGO & COMPANY; and DOES 1 through 50, collectively,

7. Unless otherwise alleged in this complaint, Plaintiffs are informed and believe
and, on that basis, allege, that at all times material, each Defendant was the managing agent,
agent, employce, and/or joint-venturer of its co-defendants, and in doing the things alleged in
this complaint was acting within the course and scope of that agency and employment, and/or
legal relationship. ,

JURISDICTION & VENUE

8,  Theacts alleged in this complaint all occurred in the County of San Diego.

9, _ Plaintiffs are informed and believe and thereon allege that the amount in
controversy herein exceeds $25,000.00, .

10, Venue in the above entitled Court is proper under Ca. Code of Civil Pro. § 395(a).

FACTU. EGATIONS
11, Plaintiffowned an automobile and sold it to Carvana, a used car dealer, for

approximately $24,000.00. Plaintiff received payment for his automobile via check drafted on an

 

 

2
COMPLAINT FOR DAMAGES
Case 3:19-cv-01240-CAB-KSC Document 1-2 Filed 07/03/19 PagelD.11 Page 5 of 23

1 || account maintained at WELLS FARGO & COMPANY bank and located in National City at
2 ]|1199 Highland Ave, National City, CA 91950 (“National City Branch”).

3 12, OnFriday, March 29, 2019, Plaintiff entered the Wells Fargo & Company

a || National City Branch during published operating hours to negotiate the check. Plaintiff

s || approached the cashier’s window and presented the Carvana Check to the teller.

6 13. Unprompted, the teller indicated that they were unable to cash the check,
7 || indicating that “we don’t have that kind of money.”
8 14. Plaintiff informed the teller that he didn’t want to cash the entire check but instead

9 || wanted two cashier’s checks for approximately $8,000.00 apiece and the balance in cash, or .
10 || some similar combination of cashier’s checks and cash. Plaintiff was willing to pay for the

11 |\cashier’s checks. The teller informed him that he was unable to accommodate Plaintiff's request.
12 15,  Plaintiffresponded requesting to speak with the manager. The teller then left the
13 || window and disappeared out of sight. Approximately 2 or 3 minutes later the manager appeared,
14 || who was a woman with black curly hair, approximately in her late 30s/early 40s. .

15 16, The manager approached an empty teller window to speak with Plaintiff, so

16 || Plaintiff approached the window. The manager said “we can’t cash this check. We don’t have

17 ||enough funds.” - ;

18 17, Plaintiff again informed the manager that he didn’t want to cash the entire check
19 ||but instead wanted two cashier’s checks for approximately $8,000.00 apiece and the balance in
20° || cash, or some similar combination of cashier’s checks and some amount of cash.

2. || - 18.  Themanger responded,“we don’t give cashier’s checks to non-members.”

22 19, In response, Plaintiff requested to open up an account with WELLS FARGO &
23 || COMPANY. The manager then informed Plaintiff that, “even if you open up an account, we

24 ||won’t be able to give you cashier’s checks.”

25 20. Plaintiff asked the manager to call around and determine whether another branch
26 || would accommodate his request to do business. The manager responded indicating that she was
27 ||not going to call around to other branches to determine who has cash. Plaintiff then asked the -
26 || manager to call the Wells Fargo & Company branch downtown and the manager walked away

 

3
COMPLAINT FOR DAMAGES

 

 

 
Case 3:19-cv-01240-CAB-KSC Document 1-2 Filed 07/03/19 PagelD.12 Page 6 of 23

1 || from the teller window and appeared to make a phone call.

2 21. | The manager then retumed to the teller window and said something to the effect

3 || “they might have cash downtown.” Plaintiff asked who he should speak with when he traveled to
4 ||the downtown branch and the manager responded indicating he should ask for “Ray.”

5 22, Plaintiff then exited the National City branch and drove downtown. Plaintiff

6 || entered the downtown branch and approached the teller’s window and presented the check to the
7 || teller and informed the teller Plaintiff was informed to ask for Ray. Approximately 5 feet behind
6 || the teller, a woman was sitting in ear shot and heard Plaintiff speaking with the teller. The

9 || woman stood up and informed Plaintiff that she was Ray.

10 23. Plaintiff informed Ray that the National City branch would not give him cashier’s
11 || checks and partial cash for a check drawn on an account maintained through their branch. . .
12 || Plaintiff informed Ray that he wanted two cashier’s checks for approximately $8,000.00 apiece
23 ||and the balance in cash, or.some similar combination of cashier’s checks and cash,

14 24. Ray responded to Plaintiff indicating that the National City branch could have

15 |] accommodated his réquests. Plaintiff asked Ray, “why didn’t they help me [at the National City
16 ||Branch,]” and Ray just smiled.

17 25. Plaintiff then proceeded to complete his transaction with the teller at the

18 ||Downtown branch, While the transaction was being processed, Plaintiff spoke with the teller and
19 ||said, Mit's kind of sad that I have to go through this.” The teller, an African-American man

20 || responded by saying, “Yeah, I used to work there and that’s why I’m here.” Thereafter, the teller
21 |/completed Plaintiff's transaction of two cashier’s checks for $8,000.0 apiece and approximately
22 |1$8,129,00 in cash.

23) | I.

24 FIRST CAUSE OF ACTION .

9s (Violation of the Unruh Civil Rights Act Ca. Civ. Code § 51.5)

26 |] By Plaintiff against all Defendants

27 26. Plaintiff hereby incorporates by reference al] prior allegations paragraphs as

26 || though fully set forth herein.

 

4
COMPLAINT FOR DAMAGES

 

 

 
Case 3:19-cv-01240-CAB-KSC Document1-2 Filed 07/03/19 PagelD.13 Page 7 of 23

2 27. No business establishment of any kind whatsoever shall discriminate against,

2 || boycott or blacklist, or refuse to buy from, contract with, sell to, or trade with any person in this
3 || state on account of the person’ s race. Ca. Civ, Code § 51,5(a).

all. 28, Defendants’ substantial motivating reason for willfully and repeatedly

s || discriminating against Plaintiff's by refusing Plaintiff's request to negotiate the check he

6 || presented to them was specifically because Plaintiff was an African-American male.. -

7 29, Defendants’ conduct was outrageous, despicable and malicious conduct carried on)
8 |} in conscious disregard of Plaintiff's rights.
9 30.. Asa direct and proximate result of Defendants’ conduct as s herein alleged,

10 || Plaintiff was harmed and sustained special and general damages in an amount not yet ascertained
11 || but will be proven at time of trial. .

12 31. Defendants’ conduct as alleged herein was the substantial cause of Plaintiff's
13 || harm. |
14 I.
is |] SECOND CAUSE OF ACTION
16 (Intentional Infliction of Emotional Distress) _
| 17 ' By Plaintiff against all Defendants
1s |] 32. Plaintiff hereby incorporates by reference all prior allegations paragraphs as
19 || though fully set forth herein.
20 33, Defendants* conduct in refusing to deal with Plaintiff, humiliating him in their

21 ||place-of business, and treating him differently based only on his race is outrageous conduct that
22 ||no person should have to endure,
23- 34, Defendants’ acted with reckless disregard of the probability that, Plaintiff would
24 || suffer emotional distress, knowing that Plaintiff was present when the conduct occurred.

. 25 . 35.  Asadirect-and proximate result of Defendants’ conduct as herein alleged,
26 ||Plaintiff suffered severe emotional distress; and .

27 36, Defendants’ conduct was a substantial factor in causing Plaintiff's severe

28 ||emotional distress. ,

 

5
COMPLAINT FOR DAMAGES

 

 

 
Case 3:19-cv-01240-CAB-KSC Document 1-2 Filed 07/03/19 PagelD.14 Page 8 of 23

iil . PRAYER FOR RELIEF

2 || WHEREFORE, Plaintiffs pray for judgment as follows:
3 _ON THE FIRST CAUSE OF ACTION
4 1. For general and special damages according to proof at trial;.-
5 2. For any statutory penalties also according to proof at trial;
6 3. For cost of suit herein; and | ,
“4 - 4, Forstatutory attorney’s fees.
8 7 ON THE SECOND CAUSE OF ACTION
9 | a For general and special damages according to proof at trial;
20 2. For punitive damages according to proof at trial; and
a1 - 3. For costs of suit incurred herein.
12 | ON ALL CAUSES OF ACTION
13 1 For payment of all interest provided by law.
14 2. For Attorney’s fees under any applicable statute or contract.
18 3. For cost of suit under any and all applicable law and for such other relief as the

16 || court deems just and proper.
17
is || —-—-dDate: April 3, 2019 Respectfully Submitted, -
19
20

21

 

*2 Attomey for Plaintiff
23

24 |

1

25
26

- 27

28

 

 

 

 

6
COMPLAINT FOR DAMAGES
Case 3:19-cv-01240-CAB-KSC Document1-2 Filed 07/03/19 PagelD.15 Page 9 of 23

1 DEMAND FOR JURY TRIAL
2 Plaintiff, BRIAN FOXWORTH, hereby respectfully demands a trial by jury on all issues
3 || triable by a jury in the above-entitled action.

5 Date: April 3, 2019 Respectfully Submitted,

6 THE LAW OFFICE @F SCOTT FIKES
: — Gosct

6 By:

 

SCOTT FIRES, ESQ.
, Attorney for Plaintiff

10
11
12 ,
13
14
15
16
17
* 16
139
20
21
22
23
24
25
26
27

28

 

7
COMPLAINT FOR DAMAGES

 

 

 
Case 3:19-cv-01240-CAB-KSC Document 1-2 Filed 07/03/19 PagelD.16 Page 10 of 23

THE LAW OFFICE OF SCOTT FIKES
8880 Rio San Diego Drive, Suite 800
San Diego, CA 92108
Tel: (619) 568-3189 - Fax: (619) 342-4045
E-mail Scott@Fikeslaw.com

April 4, 2019
Via Pérsonal Service
Wells Fargo & Company
‘Via Registered Agent
CSC - Lawyers Incorporating Service
2710 Gateway Oaks Drive, Suite ISON
Sacramento, CA 95833-3505
Re: DEMAND TO PRESERVE ELECTRONIC AND OTHER EVIDENCE

Wells Fargo & Company:

This letter is notice that my client Brian Foxworth has initiated a lawsuit against you for violations
of his civil rights and intentional infliction of emotional distress, The suit and accompanying
documents are being served on you concurrently with this letter. I hereby demand on behalf of my
client hat you preserve any and all evidence that relates to the following: .

General Allegations

Mr. Foxworth entered the National City Branch of Wells Fargo & Company located at 1199
Highland Ave, National City, CA 91950 on or about March 29, 2019 to negotiate a check drawn
on an account maintained at your bank and that specific location. Mr. Foxworth was denied
‘services you offer based on his race in violations of his civil rights. Mr. Foxworth left the National
City branch and traveled to the downtown branch of Wells Fargo & Company located in San Diego
at 401 B St Ste 101, San Diego, CA 92101.

Time Plaintiffs Allegations Concern

Plaintiffs allege that this conduct relates to your business establishment generally, and also
specifically the business conducted at the National City branch and Downtown San Diego branch
on or about March 2], 2018 through April 5, 2019.

Preservation Demand

All evidence, including video evidence, documentary evidence, and including any and all
electronically stored information and evidence regarding your services offered and actually
provided at the above locations at the above referenced times is relevant and shall be preserved.

Types of Information that You Shall Preserve

As used in this document, “you” and “your” refers to Wells Fargo & Company, including
their/your predecessors, successors, parents, subsidiaries, divisions or affiliates, and their

Page 1 of 4
Case 3:19-cv-01240-CAB-KSC, Document 1-2 Filed 07/03/19 PagelD.17 Page 11 of 23

respective officers, directors, agents, attorneys, accountants, employees, partners or other persons
occupying similar positions or performing similar functions.

You should anticipate that much of the information subject to disclosure or responsive to discovery
in this matter is stored on your computer system(s) and other media and devices to include: (1)
video cameras; (2) audio recording devices; personal cell phones; (2) business cell phones; (3)
voice-messaging systems; (3) e-mail systems/ providers, and (4) online data storage providers.

Electronically stored information (hereinafter “ESI”) should be afforded the broadest possible
definition and includes (by way of example and not as an exclusive list) potentially relevant
information electronically, magnetically or optically stored as:

* Digital communications (e.g., e-mail, voice mail, instant messaging);
* Word processed documents (e.g., Word or WordPerfect documents and drafts);
* Spreadsheets and tables (e.g., Excel or Lotus 123 worksheets);

° Accounting Application Data (e.g., QuickBooks, Money, Peachtree data files);
+ Image and Facsimile Files (¢.g., PDF, . TIFF, JPG, .GIF images);

. Sound Recordings (e.g.,.WAV and .MP3 files);

* Video and Animation (e.g., AVI and .MOV files);
» Databases (e.g., Access, Oracle, SQL Server data, SAP);
* Contact and Relationship Management Data (e.g., Outlook, ACT!);
* Calendar and Diary Application Data (e.g., Gmail, Outlook, Yahoo, Apple);
* Online Access Data (e.g., Temporary Internet Files, History, Cookies);
¢ Presentations (¢.g., PowerPoint, Core] Presentations)
° Network Access and Server Activity Logs;
* Project Management Application Data;
¢ Computer Aided Design/Drawing Files; and,
¢ Back Up and Archival Files (e.g., Zip, GHO)

ESI resides not only in areas of electronic, magnetic and optical storage media reasonably
accessible to you, but also in areas you may deem not reasonably accessible. You are obliged to
preserve potentially relevant evidence from both these sources of ESI, even if you do not anticipate
producing such ESI.

Page 2 of 4
_Case 3:19-cv-01240-CAB-KSC Document 1-2 Filed 07/03/19 PagelD.18 Page 12 of 23

Preservation Demand is Necessary

The demand that you preserve both accessible and inaccessible ES] is reasonable and necessary.
Plaintiffs are informed and believe that you have routinely used electronic devices to record, and
store information about your business arid your business dealings at the locations identified above.

Your Failure to Preserve Could Have Significant Negative Consequence for You

The intentional destruction of evidence is a misuse of the discovery process that is subject to a
broad range of sanctions under C.C.P §-2023.030.

These: sanctions may include significant monetary awards; a Court order preventing you from
raising a defense regarding issues related to your failure to preserve evidence, a Court order
preventing you from presenting certain evidence relating to information regarding your failure to
preserve certain evidence; a Court order that Plaintiff is automatically entitled to a legal finding
that you violated the law conceming any issue that relates to your failure to preserve certain
evidence, among others.

Additionally, if the Court finds that your failure to preserve evidence amounts to spoliation,
Plaintiffs may be entitled to an adverse inference jury instruction. ;

Jury Instruction CACI 204 is entitled “Willful Suppression of Evidence” and it states:

“You may consider whether one party intentionally concealed ‘or destroyed evidence. If you
decide that a party did so, you may decide that the evidence would have been unfavorable to that
party,” co

If it is determined that you failed to preserve evidence or worse — intentionally caused the
destruction of evidence, Plaintiffs may have that instruction read to the jury. Plaintiffs’ attorney
may comment on that instruction and it may significantly impact the juror’s perception of your
defense and credibility at trial.

" Accordingly, you should make all efforts to preserve all information, including electronic
information that is relevant to this matter or may reasonably lead to the discovery of relevant
information.

Preservation Requires Your Immediate Intervention .

You must act immediately to preserve ALL potentially relevant evidence including potentially
relevant ESI which includes, without limitation, information with the earlier of a Created or Last
Modified date on or after January 1, 2008 through the date of this demand .and concerning:

1. The events and causes of action described in Plaintiff's Complaint, including video of any
interaction referenced in Plaintiff's complaint that is captured on video or audio recording;

2. ESI you may use to support claims or defenses in this case;

3. All communications and documents, including e-mails and text messages that concern, pertain
to, or relate to Plaintiff's Complaint. ,

Page 3 of 4
Case 3:19-cv-01240-CAB-KSC Document 1-2 Filed 07/03/19 PagelD.19 Page 13 of 23

4, All communications and documents, including e-mails and text messages that concer, pertain
to, or relate to Plaintiff's Complaint.

‘Efforts Required

Adequate preservation of ESI requires more than simply refraining from efforts to destroy or
dispose of such evidence.

You must also intervene to prevent loss due to routine operations and employ proper techniques
- and protocols suited to protection of ESI. Be advised that sources of ES] are altered and erased by
continued use of your computers and other devices.

Booting a drive, examining its contents or running any application will irretrievably alter the

evidence it contains and may constitute unlawful spoliation of evidence. Consequently, alteration

and erasure may result from your failure to act diligently and responsibly to prevent loss or
corruption of ESI.

Nothing in this demand for preservation of ESI should be understood to diminish your concurrent
obligation to preserve document, tangible things and other potentially relevant evidence.

Suspension of Routine Destruction

You are directed to immediately initiate a litigation hold for potentially relevant ESI, documents

and tangible things, and to act diligently and in good faith to secure and audit compliance with

such litigation hold. You are further directed to immediately identify and modify or suspend

features of your information systems and devices that, in routine operation, operate to cause the
- loss of potentially relevant ESI. Examples of such features and operations include:

+ Purging the contents of e-mail repositories by age, capacity or other criteria;
+ Using data or media wiping, disposal, erasure or encryption utilities or devices;
You Should Provide this Letter to All Persons that May Have Information

You should provide this letter to any person and/or entity that you believe may be in possession of
responsive information. .

Contact My Office Regarding any Questions About this Request
Please contact my office in writing regarding any questions about this request.
Very truly yours,
THE LAW OFFICE OF SCOTT FIKES
SE
SCOTT FIKES, ESQ.

Enclosures: (1) Summons; (2) Complaint; (3)
ADR Package; (4) Notice of Case Assignment

Page 4 of 4
Case 3:19-cv-01240-CAB-KSC Document 1-2 Filed 07/03/19 PagelD.20 Page 14 of 23

 

 

 

 

 

A (amo, Sib Gx renber end oddone FOR COURT USE ONLY
8880 RIO Gee ave, STE. 800
SAN DIEGO, CA92108 ELECTRONICALLY FILED -
revernoneno: (619) 568-3189 raxwoz (619) 342-4045 Superior Court of Califomia,
ATTORNEY FOR (hana): TIFFS _ County of San Diego
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
| TTT BROAD TA 04/03/2019 at 01:62:64 PM
maunsappss: 330 WEST BROADWAY Clerk of the Superior Court
cary ann zp. cope: s AN DIEGO, 92101 By Melinda McClure Deputy Clerk
erancst wuts, CENTRAL DIVISION - HALL OF JUSTICE
CASE NAME:
Foxworth v. Wells Fargo & Company . _
CIVIL CASE COVER SHEET Complex Case Designation CASE NUMBER: 7-2010-00017612-CU-CRCTL
Untied amount [—] counter [7] Jotndor —
damanded demanded is Filed with first appearance by defendant Judge Joel R. Wohlfell
exceeds $25,000) $25,000 or less), (Cel, Rules of Court, rule 3.402) oEPT:

 

 

liems 1-6 below must be completed (see instructions on page 2).

1. Check one box below for the case type that best describes this casa: .
Auto Tort Contract Provisionally Complex Civil Litigation

 

 

Auto (22), [—_] Breach of contractWwarranty (08) (Cal. Rulos of Court, rules 3.400-3.403)
Uninsured motorist (48), [] Rute 3.740 colections (09) [_] Anttrusv Trade regulation (03)
Othor PUPDAWO (Pereonal injuryiProperty _[_] Other cottections (08) [L_] Construction defect (10)
DamageWrongful Death) Tort “ Insurance coverage (18) [__] Masstort (40)
Asbestos (04) (7) other contract (37) [_] Securities tigation (28)
Product totaty boa us) Real Property [_] EnvironmentalToxie tort (30)
Medical m Eminent domain/inverse
=] otver pur OD on (J condemnation (14) Cc} vei creda claims 9 arising from the
Non-PUPDIWD (Other) Tort [] Wrongful eviction (33)
CJ Business tortlunfalr business practice (07) LJ Other rea! property (26) efor ot udm
Civil rights (08) Untawful Dotalner [J enforcament of judgment (20)
Defamation (13) Commercial (31) Miscellancous Civil Complaint
Fraud (18) Residential (32) [_] rico (27)
Intellectual proparty (18) C74 pags (38) [J other complaint (not specified above) (42)
Professional negligence (25) Judicial Review Miscollancous Civil Potition
Other non-PUPDIWO tort (35) LJ Ascot forfeiture (05) (J Partnership and corporata govemance (21)
Employment Patiton re: arbitration eward (11) ["} thar petiton (not specified above) (43)
C4 Wrongful termination (38) [] wait of mandate (02)
[--] other employment (15) [| Other judicial review (39)

 

2. Thiscase L_jis [yt isnot complex under rule 3.400 of the Califormta Rules of Court. If the case is complex, mark the
factors requiring excaptionel Judicial management:

a.[__] Large number of separately represented parties CJ Large number of witnesses

b, J Extensive motion pracilce ralsing difficult or novel - 9. -] Coordination with related actions pending In one or more courts
issues that will be time-consuming {o resolve In other counties, states, or countries, or In a federal court

a. CJ Substantial amount of documentary evidence . CI Substantlal postjudgment judicial supervision

. Remedies sought (check all that apply): a. YY] monetary bo] nonmonetary; declaratory or injunctive rellef c. [¥_]punttive
. Number of causes of actlon (specify): 2

. Thiscass Cis (Zi ] isnot aciass action suit.

H there are any known related cases, file and serve a nollce of related

Date: 04/03/2019

Oana w

 

 

   
 
   

(HYPE OR Prant RANE)
NOTICE

« Plaintiff must file this cover sheet with the first paper filad In the sciion or proceeding {except small calms cases or cases filed
under the the Probate Code, Family Code, or Welfare and Institutions Code), (Cal. Rules of Cour, tule 3.220.) Fallure to file may result
in sanctions.
* File this cover sheet In addition to any cover sheet required by local court rule.
© if thls case Is complex under rule 3.400 et seq, of the Califomla Rules of Court, you must serve a copy of this cover sheet on all
othar parties to the action or procaeding.
® Unless this Is a callectlons case under rule 3.740 ora complex case, this cover sheet will be used for stalistical purposes only,

“pieucacse CIVIL CASE COVER SHEET Ce Fades of Cour, rida 2.30, 3:22, 3 400-9909, $743
whew. pourtinioce. gov

 

 
Case 3:19-cv-01240-CAB-KSC Document 1-2 Filed 07/03/19 PagelD.21 Page 15 of 23

oy

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREETADORESS: 330 W Broadwoy

MAILINGADDRESS: 330 W Broadway

CITY AND ZIP CODE: San Mago, CA 82101-2827

BRANCH NAME: Conpal

TELEPHONE NUMBER: (619)450-7073

PLAINTIFF(S) / PETITIONER(S): Brian Foxworth
DEFENDANT(S)/ RESPONDENT(S): Wells Fargo & Company

 

 

 

FOXWORTH VS WELLS FARGO & COMPANY [IMAGED]

 

 

 

 

 

NOTICE OF CASE ASSIGNMENT CASE NUMBER:

and CASE MANAGEMENT CONFERENCE 37-2019-00017512-GU-CR-CTL
CASE ASSIGNMENT
Judge: Joel R, Wohifell Department: C-73
COMPLAINTIPETITION FILED: 04/03/2019
TYPE OF HEARING SCHEDULED _——DATE TIME DEPT | JUDGE

Civil Case Management Conference 09/06/2019 01:30 pm ° C-73 Joe! R. Wohlfeil

Acase management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior to the Initial case management conference. (San Diego Local Rules, Division Il, CRC Rule 3.725),

All counsel of record or partles In me per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, Including discussions of ADR* options.

 

 

IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION ays barge nieeg oy FORM (SDSC
FORM #Clv- A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5. ,

ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION Il, AND WILL BE STRICTLY ENFORCED.

TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
civil patitions, unlawful detalner proceedings, probate, guardianship, conservatorship, juvenile, parking citation
appaals, and family law proceedings. -

COMPLAINTS: Complaints and all other documents fisted in SDSC Local Rule 2.1.5 must be served on all named defendants. —

DEFENDANT'S APPEARANCE: Defendant must genorally appear within 30 days of service of the complaint (Plaintiff may
stipulate to no more than 15 day extension which must be in writing and filed with the Court,) (SDSC Loca! Rule 2.1.6)

JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a Jury trial shall pay an advance Jury fee in
the amount of ane hundred fifty dollars ($150) on or before the date scheduled for the Initlal case management conterence In

the action.

COURT REPORTERS: Court reporters are not provided by the Court In Civil cases. See policy re ardi al availability a
unavailability of official court reporters at www sdoourt.ca, gov. Pomey regaraing normarava lyend

SE TE Oo er Ne
NCE,
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CN359)

 

SDSC GIV-721 (Rav. 01-17) Page: 1
, NOTICE OF CASE ASSIGNMENT
Case 3:19-cv-01240-CAB-KSC Document 1-2 Filed 07/03/19 PagelD.22 Page 16 of 23

Superior Court of California
County of San Diego

 

NOTICE OF ELIGIBILITY TO eFILE
AND ASSIGNMENT TO IMAGING DEPARTMENT

This case is eligible for eFiling. Should you prefer to electronically file decuments, refer to
General Order in re procedures regarding electronically imaged court records, electronic filing,
and access to electronic court records in civil and probate cases for rules and procedures or
contact the Court's eFiling vendor at www.onelegal.com for information. -

This case has been assigned to an Imaging Department and original documents attached to
pleadings filed with the court will be imaged and destroyed. Original documents should not be
filed with pleadings. If necessary, they should be lodged with the court under California Rules of
Court, rule 3.1302(b).

On August 1, 2011 the San Diego Superior Court began the Electronic Filing and Imaging Pilot
Program (“Program”). As of August 1}, 2011 in all new cases assigned to an Imaging Department all
filings will be imaged electronically and the electronic version of the document will be the official
court file. The official court file will be electronic and accessible at one of the kiosks located in the
Civil Business Office and on the Internet through the court’s website. ,

You should be aware that the electronic copy of the filed document(s) will be the official court
record pursuant to Government Code section 68150. The paper filing will be imaged and held for
30 days. After that time it will be destroyed and recycled. Thus, you should not attach any
- original documents to Pleadings filed with the San Diego Superior Court. Original documents
filed with the court will be imaged and destroyed except those documents specified in
California Rules of Court, rule 3.1806. Any original documents necessary for a motion hearing or
trial shall be lodged in advance of the hearing pursuant to California Rules of Court, rule 3.1302(b).

It is the duty of each plaintiff, cross-complainant or petitioner to serve a copy of this notice with
the complaint, cross-complaint or petition on all parties in the action.

On all pleadings filed after the initial case originating filing, all parties must, to the extent it is

feasible to do so, place the words “IMAGED FILE” in all caps immediately under the title of the
pleading on all subsequent pleadings filed in the action.

Page:2
-Case 3:19-cv-01240-CAB-KSC Document 1-2 Filed 07/03/19 PagelD.23 ‘Page 17 of 23...

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO.

ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION

 

CASE NUMBER: 37:2019-00017512-CU:-CR-CTL | CASE TITLE: Foxworth vs Wells-Fargo & Company [IMAGED]

NOTICE: All plaintiffs/cross-complainants‘In'a.géneral civil case are required to serveé.a copy of the following
three forms on‘each defendant/cross-defendanit, togethér with the complaint/cross-compiaint:
(1) this Alternative Dispute Resolution (ADR) Information form (SDSC form #CIV-730),
(2) the Stipulation to Use: Alternative Dispute‘Resolution (ADR) form (SDSC form #CIV-359), and
(3) the.Notice of.Case Assiytiment:form (SDSC form. #CIV-724),

Most civil.disputés:are’ résolved without filing a lawsuit, and most civil' lawsuits are resolved without a‘trial. The courts,
community organizations, and-private. providers: offer a. variety of Alternative. Dispute ‘Resolution (ADR) processes. to help
people resolve disputes without a trial. The'San Diégo Superior Court‘expects that litigants will utilize some form of ADR
as a mechanisin for casé settiement before trial, arid it may-be beneficial to do:this early in‘the case.. ,

Below Is some jnformation about the potential advantages and: disadvantages: of ADR, the most. common lypes of ADR,
and how to find a lcal ADR program or néutral. A form for'agréeing to Use-ADR Is altached (SDSC form #CIV-359).

Potentlal Advantages and Disadvantages of ADR

ADR may have a variety of advantages or disadvantages over-a trial, depending on the type of ADR process used and the
particular case:

’ Potential Advantages Poténtlal Disadvantages

* Saves time + May-take more time-and money if. ADR does not

* Saves money resolve thé dispute

* Gives parties more control over the dispute + Procedures'to learn about the other side's case (discovery),
resolution process and outcome jury trial, appeal, and other court protections may be limited

* Preserves or improves relationships or unavailable

Most Common Types of ADR

You can read more Information about these ADR. processes and watch videos that demonstrate them on the court’s ADR
webpage at http:// sdcour.ca,qov/adr.

Mediation: A neutral person called a "mediator" helps the parties communicate'in an effective and constructive manner
so-they can try to settle. their dispute. The mediator does not decide the outcome, but helps. the parties to do so,
Mediation is usually confidential, and may-be particularly useful when parties want or need to have an ongoing
relationship, such as In disputes between family members; rieighbors, co-workers, or business partners, or when parties
want to discuss non-legal concems or creative resolutions that could not be ordered.at atrial. .

Settlement Conference: A judge or another heutral.person called a "settlernent officer"-helps the parties to.understand.
the strengths and weaknesses of their case-and to discuss settlement. The Judge or settlement officer:does not make a
decision in the-case-but helps the parties to negotlate a:settlement. Settlement coriferénces may be particularly helpful
when- thie parties have very different ideas.aboit the likely outcome of a trial and Would like an experienced neutral to help.
guide them toward a resolution. :

Arbitration: A neutfal person called an “arbitrator” considers arguments ‘and evidence presented by each side‘and then
decides the outcome of the dispute: Arbitration Is less formal than a trial, and the rules. of evidence are usually relaxed. If
the parties agree to binding arbitration, they walve their right-to,a trial and agree to accept the arbitrator's decision as final.
With nonbinding arbitration, any party may reject the arbitrator's decision and request a trial. Arbitration may be
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial. '

 

SDSCCW-790 (Rev 12-40) ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION Page: 4
Case 3:19-cv-01240-CAB-KSC Document 1-2 Filed 07/03/19 PagelD.24 Page 18 of 23

.

Other ADR Processes: There are several other types of ADR which are not offered through the court but which may be
obtained privately, including neutral evaluation, conciliation, fact finding, minl-trials, and summary Jury trials, Sometimes
parties will try a combination of ADR processes, The important thing Is to try to find the type or types of ADR that are ‘
most likely to resolve your dispute, Be sure to leam about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees. ,

Local ADR Programs for Civil Cases

Medlation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of mediation
and thelr regular hourly rate thereafter in court-referred mediations,

mediator search and selection: Go to the court's ADR webpage at www.sdcourt.ca,qowadr and click on the

“Mediator Search” to review individual mediator profiles containing detailed information about each mediator including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Avallable Mediator List, Individual Mediator Profiles, and Mediator Selection Form (CIV-G05) can also be printed from the
court’s ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

     

  

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that: (1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith, and resolution has falled; (2) a judicially

. supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a
point where all partles are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes Is not required, Refer to SDSC Local Rule 2.2.1 for more information. To schedule a’
settlement conference, contact the department to which your case is assigned. .

Arbitration: The ‘San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experiance. Refer to SDSC Local
Rules Division Il, Chapter Ill and Code Civ. Proc. § 1141.10 et seq or contact the Arbitration Program Office at (619)
450-7300 for more information. .

More information about court-connected ADR: Visit the court's ADR webpage at www.sdcourt.ca.gov/adr or contact the
court's Mediation/Arbitration Office alt (619) 450-7300. : .

Dispute Resolution Programs Act (DRPA) funded ADR Programs: The follawing community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code §§ 465 et seq.):
+ In Central, East, and South San Diego County, contact the National Confilct Resolution Center (NCRC) at -
ine.com or (619) 238-2400. . ;
* In North San Diego County, contact North County Lifeline, inc. at www.nclifeline.org or (760) 726-4900. . -

Private ADR: To find a private ADR program or neutral, search the Intemet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediatlon, settlement, or arbitration services. .

a : jon dvi

To participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the

likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
the ADR process. If you do not already have an attomey, the Califomia State Bar or your local County Bar Association

can assist you In finding.an attomey. Information about obtaining free and low cost legal assistance Is also available on

the Califomla courts website at www.courtinfo.ce,gov/selfhelpfowcost,

 

SDSG CIV-730 (Rev 12+10) ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION Poge: 2
Case 3:19-cv-01240-CAB-KSC Document 1-2 Filed 07/03/19 PagelD.25 Page 19 of 23

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO FOR COURT USE ONLY
STREET ADDRESS: 330 West Broadway

MAILING ADDRESS: 330 West Broadway

Ciry, STATE, & aPGoDE: San Diego, CA 92101-3627
BRANCH NAME: Central

 

PLAINTIFF(S): Brian Foxworth

 

DEFENDANT(S): Wells Fargo & Company
SHORT TITLE: FOXWORTH VS WELLS FARGO & COMPANY [IMAGED]

 

 

 

 

 

 

STIPULATION TO USE ALTERNATIVE CASE NUMBER:
DISPUTE RESOLUTION (ADR) 37-2019-00017512-CU-CR-CTL
‘Judge: Joel R. Wohifel Departmant: 6-73

The parties and thalr attorneys stipulate that the mattor Is at issue and the clalms In this action shall be submitted to the following
altemativa dispute rasalution (ADR) process. Selection of any of these options will not delay any case management timelines.

 

 

[-] Mediation (court-connected) [J Non-binding private arbitration

(J Mediation (private) a DD Binding private arbitration
O Voluntary settlement conference (private) oO Non-binding judicial arbitrallon (discovery until 15 days before trial) , |
(1 Neutral evatuation (private) (J Non-binding judicial arbitration (discovery until 30-days before trie!) ;
oO Othar (specify ¢.g., privale mint-trial, private judge, etc.):

ItIs also stipulated that the following shall serve as arbitrator, mediator or other neutral: (Name) °

 

 

 

Altomate nautral (for court Clvil Mediatlon Program and arbitration only):

 

Date: Date: '

 

 

 

 

 

 

 

 

 

 

Name of Plaintiff Name of Defendant |
Signature _ Signature

Nama of Plalniiff's Attorney Name of Defendant's Altorney

Signature Signature

if there are more parties and/or altomeys, please altach additional completed and fully executed sheels.

It fs the duty of the partes to n: the court of an pment pursuantto Cal. Rules of Court, rula 3.1385. Upon nolificatlon of the lament,
Fo On a ao ne Soy clomiseel calendar.” m pon notification of the settleman

No new parties may be edded without feave of court. ;
iT 1S SO ORDERED. .
Dated: 04082019 JUDGE OF THE SUPERIOR COURT .

SOOO CHrcee Fie 0 STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION went

 

 
Case 3:19-cv-01240-CAB-KSC Document 1-2 Filed OOK rey Page 20 of 23

oOo co ~~ A wo FS WB KH

Nn wy Ww NY NH NY N N YN FY HY SF FP EF Se SE ee ES hu
co 2D A TA BSB WOW KH &§ CO WO Oo IA DH fF WN | &

 

 

AN LE (State Bar No. 260817) _
al@severson.com

SEVERSON & WERSON

A Professional Corporation

The Atrium

19100 Von Karman Avenue, Suite 700
Irvine, California 92612

Telephone: (949) 442-7110

Facsimile: (949) 442-7118

MARK I. WRAIGHT (State Bar No, 228303)
miw@severson.com

SEVERSON & WERSON

A Professional Corporation

One Embarcadero Center, Suite 2600

San Francisco, California 94111

Telephone: (415) 398-3344

Facsimile: (415) 956-0439

 

Attorneys for Defendant
WELLS FARGO BANK, N.A. (erroneously sued
as Wells Fargo & Company)

SUPERIOR COURT OF CALIFORNIA
COUNTY OF SAN DIEGO — CENTRAL DIVISION
BRIAN FOXWORTH, an individual, Case No. 37-2019-00017512-CU-CR-CTL
Assigned for All Purposes to:
Plaintiff, Hon. Joel R. Wohlfeil
Dept. C-73

WELLS FARGO BANK, N.A.’S ANSWER
WELLS FARGO & COMPANY, and DOES 1 | TO THE COMPLAINT

XVd Ad

VS,

 

 

through 50,
Action Filed: April 3, 2019
Defendants. Trial Date: None Set
GENERAL DENIAL

Pursuant to California Code of Civil Procedure section 431.30, Wells Fargo Bank, N.A,
(“Wells Fargo”) generally and specifically denies each and every allegation contained in the
Complaint, denies that Plaintiff or any other party to this action has sustained any injuries,
damages, losses and/or detriment by reason of any act or omission on the part of Wells Fargo, or
on the part of any agent, servant, employee, representative, officer, director, or partner of Wells

Fargo, and denies that Plaintiff or any other party to this action has been damaged in any amount

07685,2238/14868583,2 j
WELLS FARGO BANK, N.A.’S ANSWER TO THE COMPLAINT

 
Case 3:19-cv-01240-CAB-KSC Document 1-2 Filed 07/03/19 PagelD.27 Page 21 of 23

eo nt NO OS

oO

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

whatsoever. This paragraph is incorporated by reference into each and every affirmative defense
set forth below.

As separate and distinct affirmative defenses to the Complaint and to each allegation
contained therein, Wells Fargo hereby alleges the following:

AFFIRMATIVE DEFENSES

As separate and distinct affirmative defenses to the Complaint, and to each allegation

contained therein, Wells Fargo is informed and believes, and thereon alleges the following.
FIRST AFFIRMATIVE DEFENSE
(Unclean Hands)
l. Plaintiffs claims are barred by the doctrine of unclean hands.
SECOND AFFIRMATIVE DEFENSE
(Failure to Mitigate)

2. Plaintiff's Complaint is barred in whole or in part because of Plaintiff's failure to

mitigate his damages.

THIRD AFFIRMATIVE DEFENSE

 

(Waiver and Estoppel)
3, Plaintiff has waived and is estopped from seeking the recovery prayed for in the
Complaint.
FOURTH AFFIRMATIVE DEFENSE
(Superseding and Intervening Cause)
4, Plaintiff may not recover against Wells Fargo, because Plaintiffs purported

damages were the proximate result of superseding and intervening causes unrelated to any act by

 

Wells Fargo.
FIFTH AFFIRMATIVE DEFENSE
(Compliance with Governing Law)
5. Wells Fargo’s compliance with the statutes, rules, and regulations which govern the

subject matter of this lawsuit precludes its liability to Plaintiff.

07685.2238/14868583.2 2
WELLS FARGO BANK, N.A.’S ANSWER TO THE COMPLAINT

 
Case 3:19-cv-01240-CAB-KSC Document 1-2 Filed 07/03/19 PagelD.28 Page 22 of 23

Co on DBD wu

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

SIXTH AFFIRMATIVE DEFENSE
(Consent)

6. Any and all activities of Wells Fargo alleged in the FAC were conducted with

Plaintiffs consent, and Wells Fargo is therefore free from actionable fault.
SEVENTH AFFIRMATIVE DEFENSE
(Commercial Reasonableness)

7. Wells Fargo is informed and believes, and thereon alleges, that at all times relevant
herein acted in a commercially reasonable manner and acted in accordance with reasonable
standards applicable to it.

PRAYER

WHEREFORE, Wells Fargo prays for judgment as follows:

l. That Plaintiff take nothing by way of his Complaint;

2. \ That Wells Fargo be awarded its costs of suit; and
3. Such other relief as the Court deems just and proper.
DATED: May 10, 2019 SEVERSON & WERSON

A Professional Corporation

r
By:

An Le

Attorneys for Defendant WELLS FARGO BANK, N.A.
(erroneously sued as Wells Fargo & Company)

07685.2238/14868583.2 3
WELLS FARGO BANK, N.A.’S ANSWER TO THE COMPLAINT

 
Case 3:19-cv-01240-CAB-KSC Document 1-2 Filed 07/03/19 PagelD.29 Page 23 of 23

& Ww bh

oOo oO ~~) HA tn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

PROOF OF SERVICE
At the time of service, I was over 18 years of age and not a party to this action. [am
employed in the County of Orange, State of California. My business address is The Atrium,
19100 Von Karman Avenue, Suite 700, Irvine, CA 92612.

On May 10, 2019, I served true copies of the following document(s):

WELLS FARGO BANK, N.A.’S ANSWER TO THE COMPLAINT
on the interested parties in this action as follows:
Scott Fikes, Esq. Attorney for Plaintiff
The Law Office of Scott Fikes Brian Foxworth
8880 Rio San Diego Dr., Suite 800
San Diego, CA 92108 Telephone: (619) 568-3189

Facsimile: (619) 342-4045

BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed to the
persons at the addresses listed in the Service List and placed the envelope for collection and
mailing, following our ordinary business practices. I am readily familiar with Severson &
Werson's practice for collecting and processing correspondence for mailing. On the same day that
the correspondence is placed for collection and mailing, it is deposited in the ordinary course of
business with the United States Postal Service, in a sealed envelope with postage fully prepaid.

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.

Executed on May 10, 2019, at Irvine, mn.
« _& : b
74 0

Victoria A. McCay

07685.2238/14868583.2
PROOF OF SERVICE

 

 
